.SOMMERVILLE, J-
This case presents similar matters and points of law considered and disposed of this day in case numbered 21613, entitled “Robert L. Brown and Oscar Zenor, Coreceivers of the Mrs. E. D. Burguieres Planting Company, Limited, v. North River Insurance Co. of New York (American Central Fire Insurance Co. of New Jersey, Intervener), 80 South. 674 ;1 and, for the reasons given therein,
It is ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that there be judgment dismissing plaintiffs’' suit, at their costs.
O’NIELL, J., being recused, takes no part.

 Ante, p. 504.